Makshall, J.
It is not claimed but that the conclusions of law are warranted by the findings of fact and support the judgment. All errors assigned go to the question of whether the facts were correctly found by the trial court on the evidence. As often heretofore said in similar cases, it is not deemed advisable to discuss evidence in detail, and point out the particular portions which tend to, and those that do not, support the findings. That would only lead to lengthy opinions having no value as guides in future cases. So it is deemed sufficient to say here, in support of the conclusion we have reached, that after a careful examination of the evidence preserved in the record, we are unable to say that it clearly preponderates against the findings of fact; therefore the judgment cannot be disturbed on that ground (Nicholson v. Coleman, 90 Wis. 639; Loeh v. O’Brien, 93 Wis. 249); and there being no other ground urged, the judgment must be affirmed.
By the Court.— The judgment of the circuit court is affirmed.